          Case 4:20-cv-00510-KGB Document 6 Filed 09/15/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOSEPH DAVID SANDERS                                                              PLAINTIFF

v.                               Case No. 4:20-cv-00510-KGB

DOES                                                                           DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Joseph David Sanders’s complaint is dismissed without prejudice. The relief sought is

denied. Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. § 1915(g),

and the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal taken

from the Order and Judgment dismissing this action is considered frivolous and not in good faith.

       It is so adjudged this 15th day of September, 2020.



                                                             Kristine G. Baker
                                                             United States District Judge
